                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


UNITED STATE OF AMERICA ex rel.                   )
GREGORY M. GOODMAN,                               )
                                                  )
Plaintiff,                                        )
                                                  )
v.                                                )           Case No. 3:13-cv-0760
                                                  )           Judge Aleta A. Trauger
ARRIVA MEDICAL, LLC, ALERE, INC.,                 )
TED ALBIN, and GRAPEVINE BILLING                  )
AND CONSULTING SERVICES, INC.,                    )
                                                  )
Defendants.                                       )
                                                  )

                                        MEMORANDUM

       Ted Albin and Grapevine Professional Services, Inc. d/b/a Grapevine Billing and

Consulting Services1 (“Grapevine”) have filed a Motion to Dismiss (Docket No. 128), to which

the United States has filed a Response (Docket No. 134), and Albin and Grapevine have filed a

Reply (Docket No. 137). For the reasons set out herein, the motion will be denied.

                                        I. BACKGROUND

       In 1863, “as a result of investigations of the fraudulent use of government funds during the

Civil War,” Congress enacted the original version of the False Claims Act, now typically referred

to as the “FCA.” United States v. Neifert-White Co., 390 U.S. 228, 232 (1968). Although “[d]ebates

at the time suggest that the Act was intended to reach all types of fraud, without qualification, that

might result in financial loss to the Government,” id., the Act “was originally aimed principally at

stopping the massive frauds perpetrated by large contractors” related to the war effort. United



1
 Grapevine contends that the corporate name attributed to it by the Government in the case caption,
“Grapevine Billing and Consulting Services, Inc.,” is incorrect. (Docket No. 129 at 3 n.1.)
States v. Bornstein, 423 U.S. 303, 309 (1976). The Act, in amended form, has endured for over a

century and a half, in which it has witnessed generations of change in the types of fraud committed

and the types of government funds vulnerable to fraud. Today, the False Claims Act is often,

although far from exclusively, invoked in the context of the large public expenditures related to

the nation’s various federal (or joint federal/state) healthcare programs—most prominently,

Medicare, Medicaid, and TRICARE.

       “Since its enactment . . . , the False Claims Act has authorized both the Attorney General

and private qui tam relators to recover from persons who make false or fraudulent claims for

payment to the United States.” Graham Cty. Soil & Water Conservation Dist. v. U.S. ex rel. Wilson,

559 U.S. 280, 283 (2010). The qui tam provision creates an incentive for private individuals who

become aware of fraud on the government to bring that fraud to light, in exchange for a share of

the recovery—which, pursuant to 31 U.S.C. § 3729(a)(1), can include both treble damages and

penalties. See State Farm Fire & Cas. Co. v. U.S ex rel. Rigsby, 137 S. Ct. 436, 440 (2016)

(observing that “[t]his system is designed to benefit both the relator and the Government.”). On

August 1, 2013, one such qui tam relator, Gregory M. Goodman, filed an FCA Complaint against

his employer, Arriva Medical, LLC, and the company that acquired it, Alere, Inc. (Docket No. 1

¶¶ 4, 10.) He accused the companies of “six distinct but related schemes to defraud the federal

government.” (Id. ¶ 11.)

       Among Goodman’s allegations was that the defendants, who provide diabetes supplies

such as glucose meters and test strips, improperly waived or forgave Medicare Part B patients’

copayment and deductible obligations, which the Complaint characterized as a form of kickback

that would give rise to FCA liability. (Id. ¶¶ 7, 13, 41.) As the Department of Health and Human

Services Office of the Inspector General (“HHS-OIG”) has explained,



                                                2
       42.U.S.C. § 1320a-7a(a)(5) prohibits a person from offering or transferring
       remuneration to a beneficiary that such person knows or should know is likely to
       influence the beneficiary to order items or services from a particular provider or
       supplier for which payment may be made under a Federal health care program.
       “Remuneration” is defined as including a waiver of coinsurance and deductible
       amounts, with exceptions for certain financial hardship waivers, which are not
       prohibited.

(Id. ¶ 41 (quoting HHS-OIG, Blood Glucose Test Strips: Marketing to Medicare Beneficiaries,

OEI-03-98-00231 (June 2000)).) Accordingly, influencing a patient’s choice of diabetes supply

vendors by waiving his copays is, the argument goes, an unlawful kickback. (Id.) Pursuant to the

Anti-Kickback Statute (“AKS”), a claim for payment under a federal healthcare program “that

includes items or services resulting from a violation of the” AKS’s anti-kickback provisions

“constitutes a false or fraudulent claim for purposes of” the FCA. 42 U.S.C. § 1320a-7b(g).

       The Complaint pleaded six counts under the FCA, with each count representing a different

theory of liability encompassing numerous Medicare claims over time. (Id. ¶¶ 204–52.) It also

pleaded claims for unjust enrichment under Tennessee common law. (Id. ¶¶ 253–57.) In addition

to the copayment/deductible waiver and forgiveness allegations, Goodman alleged that

Arriva/Alere routinely billed for glucose meters that it knew were likely to be disallowed under

Medicare because the program had already paid for a glucose meter for that patient in the last five

years. The company would then write off most or all of the patient’s liability for the glucose meter

when Medicare denied payment, resulting in another form of kickback with regard to the patient’s

continued use of Arriva/Alere for other supplies. (Id. ¶¶ 68, 121.)

       A qui tam complaint under the FCA “shall be filed in camera, shall remain under seal for

at least 60 days, and shall not be served on the defendant until the court so orders.” 31 U.S.C. §

3730(b)(2). “The Government may, for good cause shown, move the court for extensions of the

time during which the complaint remains under seal . . . .” 31 U.S.C. § 3730(b)(3). Eventually,



                                                 3
however, the Government faces a choice: it must either inform the court that it wishes to “proceed

with the action, in which case” the Government will take over the litigation; or it must “notify the

court that it declines to take over the action, in which case the person bringing the action shall have

the right to conduct the action.” 31 U.S.C. § 3730(b)(4)(A)–(B). In the years following Goodman’s

filing of his Complaint, the Government received a number of extensions of the seal and the

window for intervention, in order to allow it to pursue its investigation of the defendants. (See,

e.g., Docket Nos. 21, 29, 36, 40, 44, 48, 52, 66.)

        For the first few years of the Government’s investigation, it apparently had no knowledge

of any connection between the activities it was investigating and Albin or Grapevine, who had not

yet been named as defendants. In February of 2017, however, emails to and from Albin “were

produced by Arriva and Alere to the government” as part of its investigation. (Docket No. 121 ¶¶

351–53.) The Government issued a civil investigative demand, or “CID,”2 to Albin, pursuant to

which he provided testimony on April 30, 2018. (Id. ¶ 354.) During the testimony, Albin admitted

that, while he had been a consultant for Arriva, he, among other things, created a policy of not

sending a bill to customers who owed less than $5, developed a policy of giving customers

“courtesy adjustments” to their amounts owed, and personally directed employees to “write off”

customer debt. (Id. ¶ 355.) He also explained in his testimony that he had performed his consulting

work for Arriva through his company, Grapevine. (Id. ¶ 356.)

        On May 14, 2019, the Government filed a Complaint-in-Intervention, in which it named as

defendants, not only Arriva and Alere, but also Albin, as an individual. (Docket No. 76.) On

August 1, 2019, the Government filed an Amended Complaint-in-Intervention adding Grapevine


2
  The FCA allows the Government to issue civil investigative demands, or “CIDs,” for documents,
testimony, or answers to interrogatories if it “has reason to believe that any person may be in possession,
custody, or control of any documentary material or information relevant to a false claims law investigation.”
31 U.S.C.A. § 3733(a)(1).

                                                     4
as well. (Docket No. 121.) According to the Amended Complaint-in-Intervention, “Albin,

through . . . Grapevine, has been a reimbursement consultant to Arriva and Alere, and, for a period,

oversaw and directed Arriva’s submission of claims to Medicare.” (Id. ¶ 1.) According to the

Government, [t]hrough his position as a consultant to Arriva and Alere, Albin, among other things,

directly and indirectly communicated with and provided direction to Arriva employees who

worked at Arriva’s Antioch call center about whether they could agree to provide beneficiaries

free glucometers or waive copayment obligations.” (Id. ¶ 38.) The Government provided examples

of Albin directing, overseeing, or being otherwise involved in or aware of the policy of writing off

or declining to collect on patient liabilities. (Id. ¶¶ 169, 174, 186, 209, 219.)

       The Amended Complaint-in-Intervention is not entirely clear with regard to the breakdown

of Albin’s duties over time. It alleges, generally:

       From 2009 until December 2017, Albin was a consultant for Arriva and Alere. For
       years, Albin oversaw Arriva’s efforts to seek reimbursement from Medicare for
       diabetic testing supplies sold to beneficiaries of Medicare, including submitting
       claims to Medicare on Arriva’s behalf. Albin also oversaw Arriva’s process for
       writing off the cost of “free” or “no cost” glucometers and copayment waivers.

(Id. ¶ 33.) Albin and Grapevine argue, however, that the Amended Complaint-in-Intervention does

not allege any specific reimbursement-related responsibilities for Albin after the Fall of 2011,

when Arriva was sold to Alere. (See id. ¶¶ 1, 30.) The Complaint quotes an internal email from

Albin in November 2011, explaining that the company’s “collection efforts on patient balances are

very soft,” and it “would never put time and effort into an aggressive collection.” (Id. ¶ 209.) The

Complaint also cites an email from Albin in October 2012 related to Medicare billing, which

included statistics confirming Arriva/Alere’s very low collection rate from Medicare patients, as

well as an October 2012 presentation that Albin attended in which the company’s recoupment

policies, including writeoffs, were discussed. (Id. ¶¶ 222–24, 279–82.) After those particular dates,



                                                  5
there are not specific allegations of Albin’s involvement in the scheme, other than that he continued

to work with the company as a consultant and had been an architect of the underlying practices,

which continued for several more years, until at least November 2016 and possibly thereafter. (Id.

¶ 2.)

        Count I of the Amended Complaint-in-Intervention is an FCA claim based on the

submission of false claims to Medicare, pursuant to 31 U.S.C. § 3729(a)(1)(A). Count II is a claim

based on the making or using of false records material to a false or fraudulent Medicare claim,

pursuant to 31 U.S.C. § 3729(a)(1)(B). Count III is for conspiracy under the FCA, pursuant to 31

U.S.C. § 3729(a)(1)(C). Counts IV and V are, respectively, for unjust enrichment and payment by

mistake. (Docket No. 121 ¶¶ 391–419). Albin and Grapevine have now asked the court to dismiss

the claims against them on the basis that they are untimely. In the alternative, they argue that the

Government has failed to plead causes of action against them with sufficient particularity. (Docket

No. 128.)

                                     II. LEGAL STANDARD

        In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). The Federal

Rules of Civil Procedure require only that a plaintiff provide “a short and plain statement of the

claim that will give the defendant fair notice of what the plaintiff’s claim is and the grounds upon

which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). The court must determine only whether

“the claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can




                                                  6
ultimately prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

       The complaint’s allegations, however, “must be enough to raise a right to relief above the

speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). To establish the

“facial plausibility” required to “unlock the doors of discovery,” the plaintiff cannot rely on “legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action,” but, instead, the

plaintiff must plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

“[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.” Id. at

679; Twombly, 550 U.S. at 556.

       Rule 9(b) of the Federal Rules of Civil Procedure states that, when pleading fraud, “a party

must state with particularity the circumstances constituting fraud.” The Sixth Circuit has explained

that, while Rule 9(b) imposes a heightened standard, the underlying purpose of the rule is to serve

the same ends as the general pleading requirements of Rule 8:

       [Rule 9(b)] should not be read to defeat the general policy of “simplicity and
       flexibility” in pleadings contemplated by the Federal Rules. Rather, Rule 9(b) exists
       predominantly for the same purpose as Rule 8: to provide a defendant fair notice of
       the substance of a plaintiff’s claim in order that the defendant may prepare a
       responsive pleading. Rule 9(b), however, also reflects the rulemakers’ additional
       understanding that, in cases involving fraud and mistake, a more specific form of
       notice is necessary to permit a defendant to draft a responsive pleading

United States ex rel. SNAPP, Inc. v. Ford Motor Co., 532 F.3d 496, 504 (6th Cir. 2008) (citations

and quotation marks omitted). “So long as a [plaintiff] pleads sufficient detail—in terms of time,

place, and content, the nature of a defendant’s fraudulent scheme, and the injury resulting from the

fraud—to allow the defendant to prepare a responsive pleading, the requirements of Rule 9(b) will

generally be met.” Id. “Where a complaint alleges ‘a complex and far-reaching fraudulent



                                                  7
scheme,’ then that scheme must be pleaded with particularity and the complaint must also ‘provide

examples of specific’ fraudulent conduct that are ‘representative samples’ of the scheme.” United

States ex rel. Marlar v. BWXT Y–12, LLC, 525 F.3d 439, 444–45 (6th Cir. 2008) (quoting United

States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493, 510 (6th Cir. 2007)).

                                          III. ANALYSIS

A. Statute of Limitations for FCA Claims

       As many courts have observed, the general rule is that “[s]tatute-of-limitations defenses

are [more] properly raised in Rule 56 motions [for summary judgment], rather than Rule

12(b)(6) . . . motions, because ‘[a] plaintiff generally need not plead the lack of affirmative

defenses to state a valid claim.’” Munson Hardisty, LLC v. Legacy Pointe Apartments, LLC, 359

F. Supp. 3d 546, 567 (E.D. Tenn. 2019) (quoting Paulin v. Kroger Ltd. P’ship I, No. 3:14-cv-669,

2015 WL 1298583, at *4 (W.D. Ky. Mar. 23, 2015)). However, if it is “‘apparent from the face of

the complaint that the time limit for bringing the claim[s] has passed,’” then the plaintiff, if it

wishes to avoid dismissal, has an “obligation to plead facts in avoidance of the statute of limitations

defense.” Bishop v. Lucent Techs., Inc., 520 F.3d 516, 520 (6th Cir. 2008) (quoting Hoover v.

Langston Equip. Assocs., Inc., 958 F.2d 742, 744 (6th Cir. 1992)). When “the allegations in the

complaint affirmatively show that a claim is time-barred,” then “dismissing the claim under Rule

12(b)(6) is appropriate.” Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012)

       “The False Claims Act contains two limitations periods that apply to . . . an action asserting

that a person presented false claims to the United States Government. The first period”—found in

31 U.S.C. § 3731(b)(1)—“requires that the action be brought within 6 years after the statutory

violation occurred. The second period”—found in 31 U.S.C. § 3731(b)(2)—“requires that the

action be brought within 3 years after the United States official charged with the responsibility to



                                                  8
act knew or should have known the relevant facts, but not more than 10 years after the violation.”3

Cochise Consultancy, Inc. v. U.S. ex rel. Hunt, 139 S. Ct. 1507, 1510 (2019). If the two methods

of calculation yield different dates, “[w]hichever period provides the later date serves as the

limitations period.” Id.

        Albin and Grapevine argue that neither statute of limitations permits the claims against

them. They argue first that there are no allegations against them, pleaded with particularity, after

2011 or, at the latest, 2012. Accordingly, they argue, the base six-year statute of limitations had

already elapsed by the time the Government filed its Complaint-in-Intervention. Albin and

Grapevine argue next that the Government cannot rely on the extended statute of limitations based

on the date from which “the United States official charged with the responsibility to act knew or

should have known the relevant facts,” because, by the Government’s own account, it had

ostensibly been investigating Arriva and Alere for years before supposedly discovering Albin’s

role in the companies’ inner workings. Albin and Grapevine argue that, at least without facts

pleaded explaining why it took so long to learn of Albin and Grapevie, it is simply implausible

that that represented a reasonable delay, given the supposed centrality Albin allegedly had in the

underlying fraudulent scheme. They point out that the Government does not allege particular facts

regarding its due diligence, or lack thereof, in performing its investigation, which Albin and

Grapevine suggest renders the Government unable to rely on the discovery-based window for

filing its claims.

        The Government responds to the arguments by Albin and Grapevine in two ways. First,

the Government disputes that the cutoff date for claims against Albin for purposes of the six-year



3
 Although the Supreme Court has never definitively resolved the issue, “the United States official charged
with the responsibility to act” is typically construed to refer to “the Attorney General (or his delegate).”
Hunt, 139 S. Ct. at 1514.

                                                     9
statute of limitations was in 2011 or 2012. The Government argues that it has pleaded that Albin

was the architect of Arriva’s scheme and that he continued working with Arriva as a consultant

until December of 2017, during which time Arriva/Alere continued executing his scheme and

submitting kickback-tainted false Medicare claims. The specific communications that the

Government cites, it argues, are merely supportive details establishing Albin’s role in the scheme,

not outer temporal bounds of his involvement. Next, the Government argues that, even with regard

to kickback-tainted Medicare claims filed more than six years before its inclusion of Albin and

Grapevine in the case, it is entitled to the FCA’s extended statute of limitations because it could

not reasonably have known about Albin’s or Grapevine’s involvement earlier than it did.

       Neither issue can be resolved on a motion to dismiss. With regard to the date range for

which Albin can be held responsible for Arriva/Alere’s actions, it may well be that there is some

point after which his lack of continued involvement in recoupment practices would cause his

potential FCA liability to cease. However, the FCA reaches not only the entity or person who

submits a false claim, but one who “causes” a false or fraudulent claim “to be presented” or “causes

to be made or used, a false record or statement material to a false or fraudulent claim.” 31 U.S.C.

§ 3729(a)(1)(A)–(B). Nothing in the plain language of the statute precludes the possibility that an

individual’s actions on one date might “cause” a false claim on a later date.

       Delineating when the FCA’s provisions regarding claims “caused” by a defendant translate

to individual liability on behalf of an executive or consultant can be a complex and difficult task.

See, e.g., United States v. Bourseau, 531 F.3d 1159, 1169 (9th Cir. 2008) (upholding finding of

FCA liability against company’s president because of his role in the underlying scheme). From the

face of the Complaint, it is plausible that Albin’s culpability extended to within the six-year base

limitations period under the FCA. Moreover, the Government is correct that the date-specific



                                                10
details that it has included regarding Albin are precisely the type of corroborative and explanatory

facts that Rule 9(b) encourages (and arguably requires), and the Amended Complaint-in-

Intervention does not present those facts as establishing the only dates of Albin’s involvement.

Rather, the Complaint-in-Intervention describes a long-running scheme of which Albin was a

principal architect, regardless of whether he may have had shifting job duties. A more detailed

parsing of his culpability over time would be more appropriate on a motion for summary judgment.

       Similarly, while Albin and Grapevine raise legitimate concerns about the length of the

Government’s investigation and how long it took the Government to uncover Albin’s involvement,

the court cannot jump to the conclusion that the amount of time it took to become aware of Albin

and Grapevine was unreasonable. The Government’s investigation was undoubtedly complex, and,

without a more detailed understanding of the investigation’s course, as well as any potentially

more expeditious alternatives, the court cannot reach a conclusion regarding how long it would

have taken a reasonable government actor to know to file claims against Albin and Grapevine.

Moreover, although the Government had an obligation to plead fraud with particularity and to

plead claims that were not facially untimely, it was not required to plead every detail necessary to

allow the court to adjudicate a statute of limitations affirmative defense. The Amended Complaint-

in-Intervention establishes that the timeliness issue is a plausibly contestable issue of fact, which

is enough to defeat a Motion to Dismiss.

B. Pleading Fraud with Particularity

       Albin and Goodman argue next that the Government has failed to allege, with sufficient

particularity, that they violated the FCA. Specifically, they argue that the Government has failed

to tie them to any particular false claims but, at most, a broadly objectionable policy that led to the

filing of allegedly false claims by the other defendants in this case. When pursuing claims against



                                                  11
multiple defendants, “a fraud claim requires specific allegations as to each defendant’s alleged

involvement . . . .” N. Port Firefighters’ Pension-Local Option Plan v. Fushi Copperweld, Inc.,

929 F. Supp. 2d 740, 773 (M.D. Tenn. 2013) (Haynes, C.J.). Mere “‘group pleading’ . . . fails to

meet . . . [Rule] 9(b)’s specificity requirements . . . .” D.E.&J Ltd. P’ship v. Conaway, 284 F. Supp.

2d 719, 730 (E.D. Mich. 2003), aff’d, 133 F. App’x 994 (6th Cir. 2005). Albin and Arriva argue

that the Government has merely used a few allegations about internal corporate decision-making

to dress up what is, otherwise, a complaint impermissibly group pleading liability under the Act.

       As Albin and Grapevine point out, the FCA “attaches liability, not to the underlying

fraudulent activity or to the government’s wrongful payment, but to the claim for payment.”

Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 877–78 (6th Cir. 2006) (quoting United

States v. Rivera, 55 F.3d 703, 709 (1st Cir. 1995)). Accordingly, even if an unlawful activity has

taken place, the FCA will not provide the appropriate enforcement mechanism unless the

defendant has been sufficiently tied to a claim for payment under a government program or

contract. As the court has already discussed however, the FCA provides multiple avenues through

which the connection between the defendant and the claim can be made, including by showing that

the defendant caused another party to submit a false claim.

       The Amended Complaint-in-Intervention alleges that Albin was central in formulating and

adopting Arriva’s recoupment and billing policies with regard to Medicare patients, and those

policies are the core of the kickback allegations on which the Government’s allegations are alleged.

The policies at issue, moreover, are not merely some attenuated form of illegality that the

Government is trying to shoehorn into allegations about claims submission. Recoupment of patient

liabilities is central to the claims and billing process. The Government’s allegation that Albin




                                                 12
designed and put those policies in place is also inherently an allegation that he caused claims to be

submitted that violated the AKS.

       Generally speaking, a plaintiff seeking to comply with Rule 9(b) must “allege the time,

place, and content of the alleged misrepresentation” at issue. Bledsoe, 501 F.3d at 504 (quoting

U.S. ex rel. Bledsoe v. Cmty. Health Sys., Inc., 342 F.3d 634, 643 (6th Cir. 2003)). When the

plaintiff alleges a wide-ranging scheme involving numerous systematic misrepresentations,

however—for example, where the Government alleges that a healthcare provider was submitting

or causing to be submitted thousands of claims that were all false for the same reason—then that

requirement is relaxed to require the plaintiff to plead “representative” examples, not every single

false claim at issue. Marlar, 525 F.3d at 445 (quoting Bledsoe, 501 F.3d at 510). The Government

met this requirement, including with regard to Albin and Grapevine, by providing examples of

particular claims tainted by the kickback scheme that Arriva/Alere engaged in but Albin and

Grapevine worked to put in place. (Docket Nos. 121 ¶ 335 & 121-1.) The prohibition on group

pleading under Rule 9(b) prevents a plaintiff from simply lumping multiple defendants together

without explaining each defendant’s culpable role. Once the defendants’ respective actions are set

forth, however, there is nothing inherently wrong with using the same set of examples to support

the allegations against each defendant. The Government’s allegations, therefore, are sufficient to

defeat a motion to dismiss.

       The defendants’ argument that the Government has failed to adequately allege a conspiracy

fails for similar reasons. “Section 3719(a)(1)(C), prohibiting FCA conspiracies, requires a relator

to plead facts showing that there was a plan or agreement ‘to commit a violation of’ one or more

of the FCA subsections.” United States ex rel. Ibanez v. Bristol-Myers Squibb Co., 874 F.3d 905,

917 (6th Cir. 2017) (quoting 31 U.S.C. § 3729(a)(1)(C)). Albin and Grapevine again argue that



                                                 13
there is a distinction between the underlying kickback scheme and the related false claims. At least

in this case, however, the issues are inextricable. The nature of a copay waiver/patient forgiveness

kickback scheme is as follows: (1) a service is performed or a drug or piece of equipment is

provided; (2) Medicare is billed and pays for the portion of the payment for which it is liable,

which excludes, for example, a patient copay or a disallowed service; but (3) the biller never

collects the patient copay or other patient liability, because the marketing advantage of the free

product is worth more than the comparatively small amount it would obtain from patients. Without

the kickback-tainted Medicare claim, failing to collect from patients would be merely giving things

away for free, and the entity’s scheme would merely be a way to speedily bankrupt itself. The false

claims, therefore, are an inherent and indispensable part of the scheme.

       Albin and Grapevine also fault the Government for failing to use particular magic language

regarding, for example, “a specific statement where [the defendants] agreed to defraud the

government.” U.S. ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 27 (2d Cir. 2016). What matters,

though, is not the specific language used, but the acts, communications, relationships, and

agreements described. The Amended Complaint-in-Intervention describes Albin and Grapevine,

outside consultants, working with Arriva to formulate and implement a policy that involved

improper kickbacks and associated false claims. Those allegations are not defective purely because

they were not more specifically shaped to mirror the language of conspiracy caselaw. The

defendants’ alleged conspiracy was, therefore, a conspiracy to violate the FCA, and the conspiracy

claims against Albin and Grapevine will not be dismissed.

C. Unjust Enrichment

       Albin and Grapevine allege that the unjust enrichment claims against them both are

untimely and fail on the merits. Although the court would typically look first to whether a



                                                14
plaintiff’s claims were untimely, in order to avoid an unnecessary consideration of merits issues if

they were not timely, the timeliness of the Government’s claims in this case depends, at least in

part, on defining what those claims are. The court, accordingly, will look first to the merits.

       1. Merits. Typically, when this court considers an unjust enrichment claim based on events

that took place in Tennessee, the court applies Tennessee law of unjust enrichment. See Freeman

Indus. v. Eastman Chem. Co., 172 S.W.3d 512, 525 (Tenn. 2005). The courts have recognized,

however, that a federal ‘common law’ claim for unjust enrichment is available surrounding certain

federal statutes or payment obligations, with the federal unjust enrichment cause of action

providing a backstop for liability related to those obligations akin to the backstop that unjust

enrichment and quasi-contract provide for state common law claims that are similar to, but

technically fall outside the bounds of, contract law. See, e.g., Farm Bureau Gen. Ins. Co. of Mich.

v. Blue Cross Blue Shield of Mich., 655 F. App’x 483, 488 (6th Cir. 2016) (discussing common

law unjust enrichment in the context of ERISA).

        In the context of false claims, a finding of unjust enrichment is supported where “(1) the

Government had a reasonable expectation of payment; (2) [the defendant] should reasonably have

expected to pay;” and “(3) society’s reasonable expectations of person and property would be

defeated by nonpayment.” U.S. ex rel. Wall v. Circle Const., LLC, 700 F. Supp. 2d 926, 939 (M.D.

Tenn. 2010) (Haynes, J.) (quoting United States v. Rogan, 459 F. Supp. 2d 692, 728 (N.D. Ill.

2006)), aff’d in part, rev’d in part on other grounds sub nom. U.S. ex rel. Wall v. Circle C Const.,

L.L.C., 697 F.3d 345 (6th Cir. 2012). The “reasonable expectation” of payment, in this context, is

the reasonable expectation that the recipient of fraudulently obtained federal funds should not be

expected to retain them, but rather to repay them to the government. Id.; see United States v. Khan,




                                                 15
No. 03-CV-74300, 2009 WL 2461031, at *5 n.4 (E.D. Mich. Aug. 5, 2009) (discussing caselaw

from other circuits regarding unjust enrichment under the Medicare program).

        Albin and Grapevine allege that the Amended Complaint-in-Intervention does not plead a

claim for unjust enrichment against them because it does not allege that they, as opposed to Arriva

or Alere, actually received any payment from the Medicare program. The Government responds

that Albin and Grapevine can be held liable for unjust enrichment because they “received part of

the proceeds of Defendants’ Medicare fraud in the form of the payment of consulting fees paid to

them by Arriva.” (Docket No. 134 at 18.) The Government argues that the law of unjust enrichment

“allows the victim to follow the proceeds of the fraud, collecting them from the pocket in which

they land.” United States v. Carell, 681 F. Supp. 2d 874, 885 (M.D. Tenn. 2009) (Wiseman, S.J.).

       The Government is correct that many courts, including those in Tennessee, have held that

“the benefit received by a defendant need not be direct to establish an unjust enrichment claim.”

Freeman Indus.172 S.W.3d at 525; see also In re Cast Iron Soil Pipe & Fittings Antitrust Litig.,

No. 1:14-MD-2508, 2015 WL 5166014, at *36 (E.D. Tenn. June 24, 2015) (discussing “the

number of courts that have permitted plaintiffs to bring unjust enrichment claims through an

indirect benefit”). Because the federal law of unjust enrichment tends to generally mirror ordinary

common law, the court concludes that such a principle is likely applicable in at least some federal

unjust enrichment cases. That does not, however, mean that a plaintiff can rely on an unjust

enrichment theory to reach every employee or contractor who happened to have been paid out of

ill-gotten funds. For the Government to have a cause of action against a defendant, the defendant’s

retention of the funds must be inequitable, such that the government would have a reasonable

expectation of repayment. For example, the Government would presumably have no reasonable

expectation of repayment from the wages of innocent cleaning staff who happened to work in an



                                                16
office where Medicare fraud was being committed. Here, however, it is alleged that Albin and

Grapevine were knowing, paid participants in the alleged wrongful scheme, which could support

a holding that their retention of some payments might be inequitable, assuming the payments could

actually be traced to them.

          In their Reply, Albin and Grapevine do not dispute the general caselaw that recovery for

indirect unjust enrichment is at least sometimes possible. They argue, however, that the Amended

Complaint-in-Intervention fails to allege that any of Arriva/Alere’s allegedly ill-gotten gains

actually ended up in Albin’s or Grapevine’s pockets. For example, in United States v. Berkeley

Heartlab, Inc., 225 F. Supp. 3d 487, 503 (D.S.C. 2016), which the Government cites, the

defendant’s payment was directly tied to the profits of the company that was paid by Medicare;

accordingly, it was possible to draw a clear line between the Medicare payments at issue and the

defendant’s own enrichment. Here, no such direct connection is alleged. However, Albin and

Grapevine have not identified any case stating that that level of formal connection is required for

an indirect unjust enrichment claim to proceed, at least if a similarly concrete connection can be

established based on the mutual understanding between the defendants.

          Read in the light most favorable to the Government, Albin was paid as a consultant, for at

least some of the time he worked with Arriva/Alere, specifically to increase its Medicare business

through the kind of scheme at issue here. If the facts do ultimately show that Albin and Grapevine

were, as a practical matter, paid specifically for their work in increasing Medicare payments

through improper means, that may support a claim for unjust enrichment. The court, accordingly,

will not prematurely dismiss those claims based on a failure to plead a claim for liability on the

merits.




                                                 17
        2. Timeliness. As with most timeliness inquiries, the court must start by determining the

length of the statute of limitations at issue with regard to the Government’s unjust enrichment

claims. The Government cites an opinion from another judge of this district—which the

Government refers to as “precedent from this District” (Docket No. 134 at 4)—for the proposition

that “the six-year limitations period applies to claims for unjust enrichment and payment by

mistake brought in the context of FCA claims for Medicare fraud or overpayment.” Carell, 681 F.

Supp. 2d at 885 (Wiseman, S.J.). Of course, as the Government is no doubt aware, “[t]he general

rule is that a district judge’s decision neither binds another district judge nor binds” even the same

judge in a different case. McGinley v. Houston, 361 F.3d 1328, 1331 (11th Cir. 2004) (citing 18-

134 Moore’s Federal Prac.-Civ. § 134.02). The court, accordingly, must consider the appropriate

statute of limitations itself.

        Judge Wiseman, in that earlier case, was persuaded by the reasoning of the Seventh Circuit

in FDIC v. Bank One, Waukesha, 881 F.2d 390, 393 (7th Cir. 1989). That court considered whether

a claim for unjust enrichment under federal law should be governed by the six-year statute of

limitations associated with contract-based claims found in 28 U.S.C. § 2415(a) or the three-year

statute of limitations for torts found in 28 U.S.C. § 2415(b), concluding, based on a lengthy review

of the historical record, that, because unjust enrichment has its basis in equitable concepts of quasi-

contract, the longer statute of limitations for breaches of contract should apply. Bank One,

Waukesha, 881 F.2d at 393. This court is, like Judge Wiseman, persuaded. Accordingly, the statute

of limitations for the Government’s unjust enrichment claims is six years. Excluded from that six

years are any periods during which “facts material to the right of action are not known and

reasonably could not be known by an official of the United States charged with the responsibility

to act in the circumstances.” 28 U.S.C.A. § 2416(c).



                                                  18
       Many of the arguments between the parties regarding the timeliness of the unjust

enrichment claims mirror the arguments regarding the Government’s FCA claims. Albin and

Grapevine allege that the Government should only be able to rely on dates for which it specifically

alleged actions by Albin, while the Government responds that those were only supportive facts

offered alongside its allegation that Albin bears shared responsibility for Arriva/Alere’s long-

running kickback scheme due to his role in designing and implementing that scheme. As with the

FCA claims, the fact that this issue has come to the court on a Rule 12(b)(6) motion favors the

Government. The Amended Complaint-in-Intervention alleges Albin’s involvement throughout

the relevant period, rendering the claims against him not facially untimely, and the court cannot

rule out the possibility that the Government is entitled to tolling. Accordingly, the issue of the

statute of limitations cannot be resolved on a motion to dismiss.

       The court notes, however, that the Government should not assume that the date range of

these defendants’ liability for unjust enrichment will be the same as the date range for FCA claims.

As with the FCA claims, the Government argues that Albin, as an architect of the kickback scheme,

caused false claims to continue to be submitted even after his direct involvement, which the

Government characterizes as a “continuing wrong” that would allow recovery for unjust

enrichment purposes. (Docket No. 134 (quoting Petruzzo v. HealthExtras, Inc., No. 5:12-CV-113-

FL, 2014 WL 12546371, at *14 (E.D.N.C. Sept. 8, 2014)). An unjust enrichment claim, however,

would require, not just a continuing wrong against the government, but also continuing enrichment

by Albin and Grapevine. If, for example, a consultant helps a company to put a fraudulent scheme

in place, receives his one-time payment, and enjoys the spoils of the fraud no further, then his

enrichment will have ended when he got paid, even if the fraud continues for years to come.

Accordingly, for the Government to establish timely claims of unjust enrichment, it must establish



                                                19
not only that the Government was harmed during the relevant period, but that those harms were

among those that actually enriched the defendants. Those issues, however, are ultimately better

suited to a motion for summary judgment, and the Government’s pleadings are facially sufficient

for their claims to continue.

                                      IV. CONCLUSION

       For the foregoing reasons, the Motion to Dismiss filed by Albin and Grapevine (Docket

No. 128) will be denied.

       An appropriate order will enter.



                                                          ______________________________
                                                          ALETA A. TRAUGER
                                                          United States District Judge




                                              20
